 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BARBARA J. VALLIERE (DCBN 439353)
   DAVID J. WARD (CABN 239504)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-72340
 8           david.ward@usdoj.gov
             barbara.valliere@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14                                                  )   CASE NOS. 20-mj-70160 & 20 CR-0108 PJH
     UNITED STATES OF AMERICA,                      )
15                                                  )   STIPULATION AND [PROPOSED]
             Plaintiff,                             )   ORDER TO VACATE AND RESET
16                                                  )   ARRAIGNMENT DATE AND TO EXCLUDE
        v.                                          )   TIME
17                                                  )
     MARK DJANGO HICKS, a/k/a KAFANI,               )
18   TYRONE ALEXANDER JONES                         )
     SUSAN ARREOLA-MARTIN, and                      )
19   CHRISTOPHER POOL,                              )
                                                    )
20           Defendants.                            )
21           On February 11, 2020, a criminal complaint was filed in the above-captioned matter. Dkt. 1. On
22 March 3, 2020, a grand jury returned an Indictment against the four listed defendants in the above-

23 captioned case. Dkt. 27. The case was assigned to the Hon. Judge Vince Chhabria, and defendant Jones

24 is scheduled to appear for his arraignment on the Indictment before this Court on March 26, 2020. Dkt.

25 31.1 On March 13, 2020, Chief Judge Hamilton related this 2020 case to an earlier case involving

26 Jones’s co-defendant, Mark Hicks. Dkt. 35. On March 20, 2020, Chief Judge Hamilton granted the
27
             1
28               Time was excluded under the Speedy Trial Act from March 3, 2020, through March 26, 2020.
     STIP. TO RESET ARRAIGNMENT DATES               1
     No. 20-CR-0108 PJH
 1 parties request to set a status hearing in 20-CR-0108 for Mark Hicks on May 6, 2020. Dkt. 37.

 2          Based on the guidance from this Court in its Important Notice Regarding COVID-19 and

 3 General Orders 72 and 73,2 the parties, by and through undersigned counsel, file this stipulation asking

 4 that the Court vacate the March 26, 2020 arraignment date, and request that the matter be reset for

 5 arraignment before the duty magistrate judge in Oakland on May 6, 2020. Undersigned counsel also ask

 6 that the matter be placed on Chief Judge Hamilton’s calendar for a status hearing on the afternoon of

 7 May 6, 2020.

 8          It is also hereby further stipulated by and between counsel for the United States and counsel for

 9 the defendant that time be excluded under the Speedy Trial Act from March 26, 2020 to May 6, 2020.

10 The parties stipulate and agree that the ends of justice served by excluding the time from March 26,

11 2020 through May 6, 2020, from computation under the Speedy Trial Act outweigh the best interests of

12 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The United States

13 intends to produce discovery to defense counsel and thus an exclusion of time under the Speedy Trial

14 Act is also warranted to allow for the effective preparation of counsel. See 18 U.S.C.

15 § 3161(h)(7)(B)(iv).

16          The undersigned Assistant United States Attorneys certify that they have obtained approval from

17 counsel for the defendant to file this stipulation and proposed order.

18

19 DATED: March 25 2020                                   Respectfully submitted,

20                                                        DAVID L. ANDERSON
21                                                        United States Attorney

22                                                            /s/ Barbara J. Valliere
                                                          DAVID J. WARD
23                                                        BARBARA J. VALLIERE
                                                          Assistant United States Attorneys
24

25
                                                              /s/ with permission
26                                                        PATRICK ROBBINS
                                                          Attorney for defendant JONES
27
            2
28              See: https://cand.uscourts.gov/notices/information-regarding-covid-19/
     STIP. TO RESET ARRAIGNMENT DATES                 2
     No. 20-CR-0108 PJH
 1                                           [PROPOSED] ORDER

 2          For the reasons stated above, the Court VACATES the arraignment set for March 26, 2020 and

 3 RESETS the arraignment for May 6, 2020, on the calendar for Oakland duty magistrate on that date.

 4 The Court also ORDERS that the matter be set for a status hearing before Chief Judge Hamilton on the

 5 afternoon of May 6, 2020.

 6          Further, based on facts set forth in the stipulation of the parties, and for good cause shown, the

 7 Court finds that failing to exclude the time from March 26, 2020 to May 6, 2020 for defendant would

 8 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 9 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court

10 further finds that the ends of justice served by excluding the time from March 26, 2020 to May 6, 2020

11 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

12 in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the

13 time from March 26, 2020 through May 6, 2020 shall be excluded from computation under the Speedy

14 Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

15

16 IT IS SO ORDERED.           The arraignment is reset to May 5, 2020 at 10:30 a.m. before
                                                                            ISTRIC
                                                                        ES D
17   the duty magistrate in San Francisco.
                                                                       T          TC
18 DATED: March_____,
                 25 2020                                             TA
                                                                                                                 O
                                                                S




                                                                                                                  U
                                                               ED




                                                          HON. JACQUELINE S. CORLEY
                                                                                                                   RT
19
                                                                                      ED
                                                          United States Magistrate Judge
                                                                               ORDER
                                                           UNIT




                                                                       I S S O
20                                                                  IT          DIFIED
                                                                       AS MO
                                                                                                                        R NIA


21
                                                                                                                rley
                                                           NO




                                                                                         eline S   c ot t C o
22                                                                           ge J a c qu
                                                                                                                       FO




                                                                     Jud
                                                             RT




                                                                                                                   LI




23
                                                                    ER
                                                                H




                                                                                                                  A




                                                                         N                                        C
24
                                                                              D IS T IC T                OF
                                                                                    R
25

26
27

28
     STIP. TO RESET ARRAIGNMENT DATES                 3
     No. 20-CR-0108 PJH
